





REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of May
17, 2019 by and by and between StarTek Inc., a Delaware corporation (the
“Corporation”), and each of the Purchasers set forth on the signature pages
affixed hereto (each a “Purchaser” and collectively the “Purchasers”).
RECITALS
A.The Corporation and the Purchasers have entered into a Stock Purchase
Agreement (the “Purchase Agreement”) of even date herewith pursuant to which the
Corporation is selling to the Purchasers, and the Purchasers are purchasing from
the Corporation, shares of the Corporation’s common stock, par value $0.01 per
share (the “Common Stock”).
B.A condition to the parties’ obligations under the Purchase Agreement is that
the Corporation and the Purchasers enter into this Agreement in order to provide
the Purchasers with certain rights to register the Purchasers’ shares of the
Corporation’s Common Stock.
C.The Corporation desires to induce the Purchasers to purchase shares of Common
Stock pursuant to the Purchase Agreement by agreeing to the terms and conditions
set forth herein.


AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Corporation and Purchasers
agree as follows:
SECTION 1. GENERAL


1.1     Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to those terms in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following respective meanings:


“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular person or entity. For
purposes of this definition, “control,” when used with respect to any specified
Person, shall mean the power, direct or indirect, to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or partnership or other ownership interests, by
contract or otherwise; and the terms “controlling’ and “controlled” shall have
correlative meanings.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.
“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor or similar registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Corporation
with the SEC.
“Holder” means each Purchaser, if it then holds Registrable Securities, and any
holder of Registrable Securities to whom the registration rights conferred by
this Agreement have been transferred in compliance with Section 2.8 hereof.





--------------------------------------------------------------------------------





“Person” means any individual, corporation, partnership, joint venture, limited
liability company, business trust, joint stock company, trust or unincorporated
organization or any government or any agency or political subdivision thereof.
“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement.
“Registrable Securities” means (a) the Shares; and (b) any Common Stock issued
as (or issuable upon the conversion or exercise of any warrant, right, preferred
stock or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, the Shares held by the
Holders provided, however, that Registrable Securities shall not include any
shares of Common Stock (i) which have been sold to the public by a Holder either
pursuant to a registration statement or Rule 144 under the Securities Act; (ii)
which have been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned in compliance with the terms of this
Agreement; or (iii) which may be sold pursuant to Rule 144 and otherwise without
restriction or limitation pursuant to Rule 144 (or any successor thereto) under
the Securities Act, after taking into account any Holders’ status as an
Affiliate of the Corporation as determined by counsel to the Corporation
pursuant to a written opinion letter addressed to the Corporation’s transfer
agent to such effect.
“Registrable Securities then outstanding” shall be the number of shares
determined by calculating the total number of shares of Common Stock that are
Registrable Securities issued and outstanding.
“Registration Expenses” shall mean all expenses incurred by the Corporation in
effecting any registration pursuant to this Agreement (including any Mandatory
Registration or Shelf Registration), including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Corporation, blue sky fees and expenses, and expenses of the
Corporation’s independent accountants in connection with any regular or special
reviews or audits incident to or required by any such registration, and fees and
expenses of underwriters (excluding discounts and commissions) and any other
Persons retained by the Corporation, but shall not include Selling Expenses, any
fees and disbursements of counsel for the Holders in excess of $10,000 in the
aggregate and the compensation of regular employees of the Corporation, which
shall be paid in any event by the Corporation.
“SEC” or “Commission” means the U.S. Securities and Exchange Commission.
“Securities Act” shall mean the Securities Act of 1933, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.
“Selling Expenses” shall mean all underwriting discounts, selling commissions,
fees of underwriters, selling brokers, dealer managers and similar securities
industry professionals and stock transfer taxes applicable to the sale of
Registrable Securities and fees and disbursements of counsel for any Holder
(other than the fees and disbursements of counsel included in Registration
Expenses).
“Shares” mean shares of Common Stock to be issued by the Corporation to the
Purchasers in accordance with the terms of the Purchase Agreement.
“Trading Day” means a day on which the principal securities exchange or
automated quotation system upon which the Registrable Securities are then listed
for public trading) shall be open for business.
 





--------------------------------------------------------------------------------





SECTION 2. REGISTRATION


2.1    Registration.


(a)In accordance with the requirements of Section 2.3 below, the Corporation
shall use its commercially reasonable best efforts to file with the SEC, and to
cause to be declared effective by the SEC, a registration statement on the
applicable SEC form with respect to the resale from time to time, whether
underwritten or otherwise, of the Registrable Securities by the Holders thereof.
The Corporation shall also use its commercially reasonable best efforts to
maintain the effectiveness of the registration effected pursuant to this Section
2.1 and keep such registration statement free of any material misstatements or
omissions at all times, subject only to the limitations on effectiveness set
forth below. The registration contemplated by this Section 2.1 is referred to
herein as the “Mandatory Registration.” The Mandatory Registration shall be
filed with the SEC in accordance with and pursuant to Rule 415 promulgated under
the Securities Act (or any successor rule then in effect) (a “Shelf
Registration”). The Corporation shall use its commercially reasonable best
efforts to cause the registration statement filed on Form S-3 or any similar
short-form registration as the Corporation may elect to remain effective until
such date (the “Shelf Termination Date”) as is the earlier of (i) the date on
which all Registrable Securities included in the registration statement shall
have been sold or shall have otherwise ceased to be Registrable Securities, and
(ii) the date on which all remaining Registrable Securities may be sold pursuant
to Rule 144 and otherwise without restriction or limitation pursuant to Rule 144
(or any successor thereto) under the Securities Act, after taking into account
any Holders’ status as an Affiliate of the Corporation as determined by counsel
to the Corporation pursuant to a written opinion letter addressed to the
Corporation’s transfer agent to such effect. If the Corporation is not then
eligible to register for resale the Registrable Securities on Form S-3, such
registration shall be on another appropriate form in accordance herewith. In the
event the Mandatory Registration must be effected on Form S-1 or any similar
long-form registration as the Corporation may elect, the Corporation shall use
commercially reasonable best efforts to file such registration as a Shelf
Registration and the Corporation shall use its commercially reasonable best
efforts to keep such registration current and effective, including by filing
periodic post-effective amendments to update the financial statements contained
in such registration statement in accordance with Regulation S-X promulgated
under the Securities Act until the Shelf Termination Date. By 9:30 a.m. on the
Trading Day immediately following the effective date of the applicable
registration statement, the Corporation shall file with the Commission in
accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such registration statement.
(b)Without the written consent of the Holders of a majority of the Registrable
Securities, the Corporation shall not include securities, whether on behalf of
itself or any other person, other than the Registrable Securities on any
registration statement filed pursuant to this Section 2.
(c)Notwithstanding anything to the contrary contained in this Agreement, in the
event the Commission seeks to characterize any offering pursuant to a Mandatory
Registration filed pursuant to this Agreement as constituting an offering of
securities by or on behalf of the Corporation, or in any other manner, such that
the Commission does not permit such registration statement to become effective
and used for resales in a manner that does not constitute such an offering and
that permits the continuous resale at the market by the Holders participating
therein (or as otherwise may be acceptable to each Holder) without being named
therein as an “underwriter,” then the Corporation shall reduce the number of
shares to be included in such registration statement until such time as the
Commission shall so permit such registration statement to become effective as
aforesaid. In making such reduction, the Corporation shall then reduce the
number of shares to be included by all Holders of Registrable Securities on a
pro rata basis (based upon the number of Registrable Securities otherwise
required to be included for each such Holder). As soon as reasonably practicable
thereafter (as permitted by the Commission), the Corporation shall register the
additional Registrable Securities on such additional registration statements as
may be required to register the resale of





--------------------------------------------------------------------------------





all of the Registrable Securities (to the extent it can without causing the
foregoing problem). In no event shall a Holder be required to be named as an
“underwriter” in a registration statement without such Holder’s prior written
consent.
(d)Notwithstanding anything to the contrary contained in this Agreement, in the
event the Corporation shall furnish to the Purchasers a certificate signed by
the Chief Executive Officer of the Corporation stating that in the good faith
judgment of the Board of Directors of the Corporation, it would be detrimental
to the Corporation, the Corporation’s stockholders, or the current or planned
operations, business or financing opportunities of the Corporation for a
Mandatory Registration or Shelf Registration to be effected or maintained at
such time, in which event the Corporation shall have the right to defer the
filing of, decline to maintain, or terminate the effectiveness of the Mandatory
Registration or Shelf Registration for a period of not more than ninety (90)
days after the date of such certificate under this Section 2.1(d); provided,
however, that the Corporation shall not utilize this right more than twice in
any 12-month period.


2.2     Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Corporation. All Selling Expenses incurred in connection with any
registrations hereunder or sale of Registrable Securities pursuant to such
registration shall be borne by the Holders or the Holder of the Registrable
Securities so registered.


2.3     Additional Obligations of the Corporation. The Corporation shall:
 
(a)After the closing of the sale of the Common Stock (the “Closing Date”),
prepare and file with the SEC a registration statement on Form S-3 (or on Form
S-1, if the Corporation is not then eligible to use Form S-3), and all
amendments and supplements thereto and related prospectuses as may be necessary
to comply with applicable securities laws, with respect to such Registrable
Securities and use its best efforts to cause such registration statement to be
filed within thirty (30) days after the Closing Date and to become effective
within three (3) months after the date of filing of such registration statement
(provided that at least three (3) Trading Days before filing a registration
statement or prospectus or any amendments or supplements thereto, the
Corporation shall furnish to the counsel selected by the Holders of a majority
of the Registrable Securities covered by such registration statement copies of
all such documents proposed to be filed, and the Corporation shall in good faith
consider any reasonable comments of such counsel).
(b)Promptly notify the Holders (i) when the Corporation has been notified by the
Commission whether or not a registration statement or any amendment thereto will
be subject to a review by the Commission and (ii) if reviewed, when the
Corporation has been notified by the Commission that a registration statement or
amendment thereto will not be subject to further review. Upon the request of a
Holder, the Corporation shall provide such Holder true and complete copies of
all correspondence from and to the Commission relating to a registration
statement (with all material, non-public information regarding the Corporation
redacted from such copies). The Corporation shall respond as promptly as
reasonably practicable to any comments received from the Commission with respect
to the registration statement or any amendments thereto. The Corporation shall
promptly file with the Commission a request for acceleration of effectiveness in
accordance with Rule 461 promulgated under the Securities Act after the
Corporation is notified (orally or in writing, whichever is earlier) by the
Commission that a registration statement will not be reviewed, or will not be
subject to further review, such that the Registration Statement shall be
declared effective no later than seven (7) Trading Days after such notification.
(c)Furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.
(d)Use its commercially reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders unless an exemption from registration and qualification exists;





--------------------------------------------------------------------------------





provided that the Corporation shall not be required in connection therewith or
as a condition thereto to qualify to do business, file a general consent to
service of process or subject itself to general taxation in any such states or
jurisdictions.
(e)In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement.
(f)Promptly notify each Holder of Registrable Securities covered by the
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing
(provided that in no event shall such notice contain any material, non-public
information regarding the Corporation) and, the Corporation shall promptly
prepare and furnish to each such Holder a reasonable number of copies of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state a fact necessary to make
the statements therein not misleading in light of the circumstances under which
they were made.
(g)Use its commercially reasonable best efforts to furnish, on the date that
such Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Corporation for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and (ii)
a letter dated as of such date, from the independent registered public
accountants of the Corporation, in form and substance as is customarily given by
independent registered public accountants to underwriters in an underwritten
public offering addressed to the underwriters.
(h)Use its commercially reasonable best efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness of a registration statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction in the United States, and (ii) in the event of the
issuance of any stop order suspending the effectiveness of a registration
statement, or any order suspending or preventing the use of any related
prospectus or suspending the qualification of any equity securities included in
such registration statement for sale in any jurisdiction, the Corporation shall
use its commercially reasonable best efforts promptly to obtain the withdrawal
of such order.
(i)Use its commercially reasonable best efforts to cooperate with the Holders
who hold Registrable Securities being offered and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Holders may reasonably
request and, registered in such names as the Holders may request.
(j)Provide and cause to be maintained a registrar and transfer agent for all
Registrable Securities covered by any registration statement from and after a
date not later than the effective date of such registration statement.
(k)Use its reasonable best efforts to cause such Registrable Securities to be
listed on each national securities exchange on which the Common Stock is then
listed;
(l)Use its commercially reasonable best efforts to maintain eligibility to use
Form S-3 (or any successor form thereto) for the registration of the resale of
the Registrable Securities.
(m)Not, nor shall any subsidiary or affiliate thereof, identify any Holder as an
underwriter in any public disclosure or filing with the SEC without the Holder’s
written consent, and any Holder being deemed an underwriter by the SEC shall not
relieve the Corporation of any obligations it has under this Agreement or any
other transaction document contemplated by the Plan.





--------------------------------------------------------------------------------





(n)Notify each Holder who holds Registrable Securities covered by the
registration statement of (i) the expected effective date of the registration
statement and (ii) the effectiveness on the actual effective date thereof.


2.4    Suspension of Sales. Upon receipt of written notice from the Corporation
that the registration statement or a prospectus contains an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading (a “Misstatement”),
each Holder of Registrable Securities shall forthwith discontinue disposition of
Registrable Securities until such Holder has received copies of the supplemented
or amended prospectus that corrects such Misstatement, or until such Holder is
advised in writing by the Corporation that the use of the prospectus may be
resumed, and, if so directed by the Corporation, such Holder shall deliver to
the Corporation all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice. The Corporation will not suspend
the sales under the prospectus more than two times in any three
hundred-sixty-five (365) day period and the total number of days that any such
suspension may be in effect in any three hundred-sixty-five (365) day period
shall not exceed 90 days.


2.5    Termination of Registration Rights. A Holder’s registration rights shall
expire at such time as all Registrable Securities held by such Holder (and its
Affiliates, partners, members and former members) may be sold pursuant to Rule
144 without the requirement to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144 (or any
successor thereto) under the Securities Act, after taking into account any
Holder’s status as an Affiliate of the Corporation as reasonably determined by
counsel to the Corporation pursuant to a written opinion letter addressed to the
Corporation’s transfer agent to such effect (provided at least 12 months have
lapsed since the Registrable Securities were acquired by the Purchaser from the
Corporation, as calculated in accordance with Rule 144). Termination of such
registration rights shall be conditioned upon the Corporation’s action to remove
the restrictive legends from any Registrable Securities held by such Holder and
the reissuance of unlegended certificates, in physical or electronic format, to
such Holder prior to the effective termination of the Agreement.


2.6    Furnishing Information. It shall be a condition precedent to the
obligations of the Corporation to take any action pursuant to Section 2.1 or 2.3
that the selling Holders shall furnish to the Corporation such information
regarding themselves, the Registrable Securities held by them and the intended
method of disposition of such securities as the Corporation or its counsel shall
reasonably require to effect the registration of their Registrable Securities.


2.7    Indemnification. In the event any Registrable Securities are included in
a registration statement under this Section 2:
(a)To the extent permitted by law, the Corporation will indemnify and hold
harmless each Holder, any underwriter (as defined in the Securities Act) for
such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, or the Exchange Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively, a “Violation”): (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Corporation of the Securities
Act, the Exchange Act, any state securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any state securities
law in connection with the registration of the Registrable Securities; and the





--------------------------------------------------------------------------------





Corporation will pay to each such Holder, underwriter or controlling person, as
accrued any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
Section 2.7(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Corporation (which consent shall not be unreasonably withheld),
nor shall the Corporation be liable in any such case for any such loss, claim,
damage, liability, or action to the extent that it arises out of or is based
upon a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration
statement by any such Holder, underwriter or controlling person or any failure
of such person to deliver or cause to be delivered a prospectus made available
by the Corporation in a timely manner.


(b)To the extent permitted by law and provided that such Holder is not entitled
to indemnification pursuant to Section 2.7(a) above with respect to such matter,
each selling Holder (severally and not jointly) will indemnify and hold harmless
the Corporation, each of its directors, officers, persons, if any, who control
the Corporation within the meaning of the Securities Act, any underwriter, any
other Holder selling securities in such registration statement and any
controlling person of any such underwriter or other Holder, against any losses,
claims, damages, or liabilities to which any of the foregoing persons may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereof) arise out of or are based upon any (i) untrue statement or
alleged untrue statement of a material fact regarding such Holder and provided
in writing by such Holder which is contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto or (ii) the omission or alleged omission
to state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, in each case to the extent (and only
to the extent) that such untrue statement or alleged untrue statement or
omission or alleged omission was made in such registration statement,
preliminary or final prospectus, amendment or supplement thereto, in reliance
upon and in conformity with written information furnished by such Holder
expressly for use in connection with such registration statement; and each such
Holder will pay, as accrued, any legal or other expenses reasonably incurred by
any Person intended to be indemnified pursuant to this Section 2.7(b), in
connection with investigating or defending any such loss, claim, damage,
liability, or action as a result of such Holder’s untrue statement or omission;
provided, however, that the indemnity agreement contained in this Section 2.7(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder (which consent shall not be unreasonably withheld); provided, that, (x)
the indemnification obligations in this Section 2.7(b) shall be individual and
ratable not joint and several for each Holder and (y) in no event shall the
aggregate of all indemnification payments by any Holder under this Section
2.7(b) exceed the net proceeds from the offering received by such Holder.
 
(c)Promptly after receipt by an indemnified party under this Section 2.7 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.7, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the reasonable fees and expenses of such
counsel to be paid by the indemnifying party, if (i) the indemnifying party
shall have failed to assume the defense of such claim within seven (7) days
after receipt of notice of the claim and to employ counsel reasonably
satisfactory to such indemnified party, as the case may be; or (ii) in the
reasonable opinion of counsel retained by the indemnifying party, representation
of such indemnified





--------------------------------------------------------------------------------





party by such counsel would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The indemnified party shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
indemnified party which relates to such action or claim. The indemnifying party
shall keep the indemnified party reasonably apprised of the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent; provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. The failure to deliver written notice to the indemnifying party within
a reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the indemnified party under this Section
2.8, except to the extent such failure to give notice has a material adverse
effect on the ability of the indemnifying party to defend such action.


(d)If the indemnification provided for in this Section 2.7 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission. Notwithstanding the foregoing,
the amount any Holder will be obligated to contribute pursuant to this Section
2.7(d) will be limited to an amount equal to the per share public offering price
(less any underwriting discount and commissions) multiplied by the number of
shares of Registrable Securities sold by such Holder pursuant to the
registration statement which gives rise to such obligation to contribute (less
the aggregate amount of any damages which such Holder has otherwise been
required to pay in respect of such loss, liability, claim, damage, or expense or
any substantially similar loss, liability, claim, damage, or expense arising
from the sale of such Registrable Securities). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution hereunder from any person who was not guilty of
such fraudulent misrepresentation.


(e)The obligations of the Corporation and Holders under this Section 2.7 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 2, and otherwise.


2.8    Assignment of Registration Rights. The rights to cause the Corporation to
register Registrable Securities pursuant to this Agreement may be assigned by a
Holder to a transferee or assignee of Registrable Securities to which such
transferee is an Affiliate, subsidiary or parent company, family member or
family trust for the benefit of a party hereto; provided, however, (i) the
transferor shall furnish to the Corporation written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being assigned and (ii) such transferee shall agree
to be subject to all restrictions set forth in this Agreement.


2.9     Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the
Corporation agrees to use its best efforts to:





--------------------------------------------------------------------------------







(a)make and keep public information available, as those terms are understood and
defined in SEC Rule 144 or any similar or analogous rule promulgated under the
Securities Act, at all times after the effective date of this Agreement;
(b)file with the SEC, in a timely manner, all reports and other documents
required of the Corporation under the Exchange Act; and
(c)so long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request: a written statement by the Corporation as to its
compliance with the reporting requirements of Rule 144 under the Securities Act,
and of the Exchange Act; a copy of the most recent annual or quarterly report of
the Corporation; and such other reports and documents as a Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration.


2.10     Obligations of the Holders. Each Holder:


(a) Shall furnish in writing to the Corporation such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Corporation
may reasonably request. In connection therewith, upon request by the Corporation
after the execution of this Agreement, each Holder shall complete, execute and
deliver to the Corporation a selling securityholder notice and questionnaire in
form reasonably satisfactory to the Corporation. At least five (5) business days
prior to the first anticipated filing date of any Registration Statement, the
Corporation shall notify each Holder of any additional information the
Corporation requires from such Holder if such Holder elects to have any of the
Registrable Securities included in the Registration Statement. A Holder shall
provide such information to the Corporation at least two (2) business days prior
to the first anticipated filing date of such Registration Statement if such
Holder elects to have any of the Registrable Securities included in the
Registration Statement.


(b)Each Holder, by its acceptance of the Registrable Securities agrees to
cooperate with the Corporation as reasonably requested by the Corporation in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Holder has notified the Corporation in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.


(c)Each Holder covenants and agrees that it shall comply with the prospectus
delivery requirements of the 1933 Act as applicable to it in connection with
sales of Registrable Securities pursuant to any Registration Statement.


SECTION 3. MISCELLANEOUS


3.1    Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties (including transferees
of any shares of Registrable Securities). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


3.2     Applicable Law. This Agreement and all disputes arising out of or
relating hereto shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to any principles of conflicts
of laws thereof or of any other jurisdiction.





--------------------------------------------------------------------------------







3.3    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


3.4    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


3.5     Notices. All notices required or permitted under this Agreement must be
given in writing (which may include facsimile). All notices will be effective
upon the earlier of (i) receipt (including confirmation that a facsimile has
been received) or (ii) two business days after being deposited in the U.S. mail
or two business days after being delivered to an overnight courier, in each case
properly addressed to the address on record with the Corporation in the case of
the Purchaser and to the principal business address of the Corporation, as such
address may be changed by proper notice to the other parties.


3.6    Attorneys' Fees. If it becomes necessary for any party to initiate legal
action or any other proceeding to enforce, defend or construe such party's
rights or obligations under this Agreement, the prevailing party will be
entitled to reasonable costs and expenses, including attorneys' fees and costs,
incurred and paid in connection with such action or proceeding.


3.7    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Corporation and the holders of a majority of the
Registrable Securities then outstanding. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each Holder of any
Registrable Securities then outstanding, each future Holder of all such
Registrable Securities, and the Corporation. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.


3.8    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


3.9    Aggregation of Stock. All shares of Registrable Securities held or
acquired by any Holders which are Affiliates of any other Holder shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.


3.10    Entire Agreement. This Agreement and the Purchase Agreement constitutes
the entire agreement of the Corporation and the Purchasers with respect to the
subject matter hereof.


3.11    Further Action. Each party agrees to use reasonable efforts to take, or
cause to be taken, all action and to do, or cause to be done, all things
necessary, proper or advisable to consummate and make effective the transactions
contemplated by this Agreement.


3.12    Fees and Expenses. Each of the parties to this Agreement shall each bear
its own respective fees and costs in connection with the negotiation and
execution of this Agreement and the consummation of the transactions
contemplated hereby.







--------------------------------------------------------------------------------





3.13    Interpretation. All parties have been or have had the opportunity to be
assisted by counsel in connection with this Agreement. Any rule of construction
that any ambiguity will be resolved against the drafting party will not be used
in the interpretation of this Agreement.




[Signature pages omitted.]





